Exhibit 10.1


LOAN AGREEMENT


THIS LOAN AGREEMENT, dated as of November 30, 2007, is entered into by and
between MILLENNIUM BIOTECHNOLOGIES GROUP, INC., a Delaware corporation with
headquarters located at 665 Martinsville Road, Suite 219, Basking Ridge, NJ
07920 (the “Company”), and HARBORVIEW MASTER FUND L.P., c/o Beacon Capital
Management, Harbor House, Roadtown, Tortola, BVI (the “Buyer”).


W I T N E S S E T H:


WHEREAS, the Company and the Buyer are executing and delivering this Agreement
in accordance with and in reliance upon the exemption from securities
registration for offers and sales to accredited investors afforded, inter alia,
by Rule 506 under Regulation D (“Regulation D”) as promulgated by the United
States Securities and Exchange Commission (the “SEC”) under the Securities Act
of 1933, as amended (the “1933 Act”); and


WHEREAS, the Buyer wishes to lend funds to the Company, subject to and upon the
terms and conditions of this Agreement and acceptance of this Agreement by the
Company, the repayment of which will be represented by a 6% Secured Convertible
Note of the Company (the “Note”), on the terms and conditions referred to
herein; and


WHEREAS, in connection with the loan to be made by the Buyer, the Company has
agreed to issue an aggregate of 2,750,000 shares of its Common Stock (the
“Shares”) to the Buyer;


NOW THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:


1. AGREEMENT TO PURCHASE; PURCHASE PRICE.


a. Purchase.


(i) Subject to the terms and conditions of this Agreement and the other
Transaction Agreements, the Buyer hereby agrees to loan to the Company an
aggregate of Five Hundred Fifty Thousand Dollars ($550,000) (the “Loan Amount”).


(ii) The obligation to repay the loan from the Buyer shall be evidenced by the
Company’s issuance of the Note, which shall be in the form of Annex I annexed
hereto.


(iii) In consideration of the loan to be made by the Buyer, the Company agrees
to issue to the Buyer the Shares on the Closing Date. Additional provisions
relating to the Shares are provided below.
 

--------------------------------------------------------------------------------




(iv) The loan to be made by the Buyer and the issuance of the Note and the
Shares to the Buyer are sometimes referred to herein as the purchase and sale of
the Securities (as defined below), and are referred to collectively as the
“Transactions.”


b. Certain Definitions. As used herein, each of the following terms has the
meaning set forth below, unless the context otherwise requires


“Affiliate” means, with respect to a specific Person referred to in the relevant
provision, another Person who or which controls or is controlled by or is under
common control with such specified Person. 


“Buyer Control Person” means each director, executive officer, promoter, and
such other Persons as may be deemed in control of the Buyer pursuant to Rule 405
under the 1933 Act or Section 20 of the 1934 Act.


“Certificates” means the original ink-signed Note and the Share Certificate,
each duly executed by the Company and issued on the Closing Date in the name of
the Buyer.


“Closing Date” means the date of the closing of the Transactions, as provided
herein.


“Escrow Agent” means Krieger & Prager LLP, the escrow agent identified in the
Joint Escrow Instructions attached hereto as Annex II (the “Joint Escrow
Instructions”).


“Escrow Funds” means the Loan Amount delivered to the Escrow Agent as
contemplated by Sections 1(c) and (d) hereof.


“Escrow Property” means the Escrow Funds and the Certificates delivered to the
Escrow Agent as contemplated by Section 1(c) hereof.


“Holder” means the Person holding the relevant Securities at the relevant time.


“Material Adverse Effect” means an event or combination of events, which
individually or in the aggregate, would reasonably be expected to (w) adversely
affect the legality, validity or enforceability of the Securities or any of the
Transaction Agreements, (x) have or result in a material adverse effect on the
results of operations, assets, prospects, or condition (financial or otherwise)
of the Company and its subsidiaries, taken as a whole, (y) adversely impair the
Company's ability to perform fully on a timely basis its obligations under any
of the Transaction Agreements or the transactions contemplated thereby, or (z)
materially and adversely affect the value of the rights granted to the Buyer in
the Transaction Agreements.


“Person” means any living person or any entity, such as, but not necessarily
limited to, a corporation, partnership or trust.
 

--------------------------------------------------------------------------------




“Principal Trading Market” means the Over the Counter Bulletin Board or such
other market on which the Common Stock is principally traded at the relevant
time, but shall not included the “pink sheets.”


“Securities” means the Note and the Shares. 


“Share Certificate” means the stock certificate issued by the Company in the
name of the Buyer representing the Shares.


“State of Incorporation” means Delaware.


“Subsidiary” means any subsidiary of the Company (whether included in the
Company’s SEC Documents, as defined below, or otherwise, now existing or
hereafter acquired or created).


“Trading Day” means any day during which the Principal Trading Market shall be
open for business.


“Transfer Agent” means, at any time, the transfer agent for the Company’s Common
Stock.
 
“Transaction Agreements” means this Loan Agreement and the Note.


c. Form of Payment; Delivery of Certificates. 


(i) The Buyer shall pay the Loan Amount by delivering immediately available good
funds in United States Dollars to the Escrow Agent no later than the date prior
to the Closing Date.


(ii) No later than the Closing Date, but in any event promptly following payment
by the Buyer to the Escrow Agent of the Loan Amount, the Company shall deliver
the Certificates, each duly executed on behalf of the Company and issued in the
name of the Buyer, to the Escrow Agent.


(iii) By signing this Agreement, each of the Buyer and the Company, subject to
acceptance by the Escrow Agent, agrees to all of the terms and conditions of,
and becomes a party to, the Joint Escrow Instructions, all of the provisions of
which are incorporated herein by this reference as if set forth in full.


d. Method of Payment. Payment into escrow of the Loan Amount shall be made by
wire transfer of funds to:



--------------------------------------------------------------------------------



Bank of New York
350 Fifth Avenue
New York, New York 10001


ABA# 021000018
For credit to the account of Krieger & Prager LLP  
Account No.: [To be provided to the Buyer by Krieger & Prager LLP]
Re: MILLENNIUM BIOTECHNOLOGIES GROUP Nov 07
                                          Transaction.


2. BUYER REPRESENTATIONS, WARRANTIES, ETC.


The Buyer represents and warrants to, and covenants and agrees with, the Company
as follows:


a. Without limiting Buyer's right to sell the Securities pursuant to an
effective registration statement or otherwise in compliance with the 1933 Act,
the Buyer is purchasing the Securities for its own account for investment only
and not with a view towards the public sale or distribution thereof and not with
a view to or for sale in connection with any distribution thereof.


b. The Buyer is (i) an “accredited investor” as that term is defined in Rule 501
of the General Rules and Regulations under the 1933 Act by reason of Rule
501(a)(3), (ii) experienced in making investments of the kind described in this
Agreement and the related documents, (iii) able, by reason of the business and
financial experience of its officers (if an entity) and professional advisors
(who are not affiliated with or compensated in any way by the Company or any of
its Affiliates or selling agents), to protect its own interests in connection
with the transactions described in this Agreement, and the related documents,
and to evaluate the merits and risks of an investment in the Securities, and
(iv) able to afford the entire loss of its investment in the Securities.


c. All subsequent offers and sales of the Securities by the Buyer shall be made
pursuant to registration of the relevant Securities under the 1933 Act or
pursuant to an exemption from registration.


d. The Buyer understands that the Securities are being offered and sold to it in
reliance on specific exemptions from the registration requirements of the 1933
Act and state securities laws and that the Company is relying upon the truth and
accuracy of, and the Buyer's compliance with, the representations, warranties,
agreements, acknowledgments and understandings of the Buyer set forth herein in
order to determine the availability of such exemptions and the eligibility of
the Buyer to acquire the Securities.


e. The Buyer and its advisors, if any, have been furnished with or have been
given access to all materials relating to the business, finances and operations
of the Company and materials relating to the offer and sale of the Securities
which have been requested by the Buyer. The Buyer and its advisors, if any, have
been afforded the opportunity to ask questions of the Company and its management
and have received complete and satisfactory answers to any such inquiries.
Without limiting the generality of the foregoing, the Buyer has also had the
opportunity to obtain and to review the Company's filings on EDGAR
(collectively, the “Company's SEC Documents”).
 

--------------------------------------------------------------------------------


 
f. The Buyer understands that its investment in the Securities involves a high
degree of risk.


g. The Buyer hereby represents that, in connection with its purchase of the
Securities, it has not relied on any statement or representation by the Company
or any of its officers, directors and employees or any of their respective
attorneys or agents, except as specifically set forth herein.


h. The Buyer understands that no United States federal or state agency or any
other government or governmental agency has passed on or made any recommendation
or endorsement of the Securities.


i. This Agreement and the other Transaction Agreements to which the Buyer is a
party, and the transactions contemplated thereby, have been duly and validly
authorized, executed and delivered on behalf of the Buyer and are valid and
binding agreements of the Buyer enforceable in accordance with their respective
terms, subject as to enforceability to general principles of equity and to
bankruptcy, insolvency, moratorium and other similar laws affecting the
enforcement of creditors' rights generally.


3. COMPANY REPRESENTATIONS, ETC. The Company represents and warrants to the
Buyer as of the date hereof and as of the Closing Date that, except as otherwise
provided in the Company’s SEC Documents:


a. Corporate Status. The Company is a corporation duly organized, validly
existing and in good standing under the laws of the State of Incorporation and
has the requisite corporate power to own its properties and to carry on its
business as now being conducted. The Company is duly qualified as a foreign
corporation to do business and is in good standing in each jurisdiction where
the nature of the business conducted or property owned by it makes such
qualification necessary, other than those jurisdictions in which the failure to
so qualify would not have or result in a Material Adverse Effect. The Company
has registered its stock and is obligated to file reports pursuant to Section 12
or Section 15(d) of the Securities and Exchange Act of 1934, as amended (the
“1934 Act”).


b. The Shares. 
 
(i) The Company has sufficient authorized and unissued shares of Common Stock as
may be necessary to effect the issuance of the Shares on the Closing Date.
 

--------------------------------------------------------------------------------




(ii) As of the Closing Date, the Shares shall have been duly authorized by all
necessary corporate action on the part of the Company, and, when issued on the
Closing Date or pursuant to other relevant provisions of the Transaction
Agreements, in each case in accordance with their respective terms, will be duly
and validly issued, fully paid and non-assessable and will not subject the
Holder thereof to personal liability by reason of being such Holder.


c. Transaction Agreements. This Agreement and the other Transaction Agreement,
and the transactions contemplated thereby, have been duly and validly authorized
by the Company, this Agreement has been duly executed and delivered by the
Company and this Agreement is, and the Note, when executed and delivered by the
Company, will be, valid and binding agreements of the Company enforceable in
accordance with their respective terms, subject as to enforceability to general
principles of equity and to bankruptcy, insolvency, moratorium, and other
similar laws affecting the enforcement of creditors' rights generally.
 
d. Filings. None of the Company’s SEC Documents contained, at the time they were
filed, any untrue statement of a material fact or omitted to state any material
fact required to be stated therein or necessary to make the statements made
therein in light of the circumstances under which they were made, not
misleading. Since November 1, 2006, the Company has timely filed all requisite
forms, reports and exhibits thereto required to be filed by the Company with the
SEC.
 
e. No Integrated Offering. Neither the Company nor any of its Affiliates nor any
Person acting on its or their behalf has, directly or indirectly, at any time
since May 1, 2007, made any offer or sales of any security or solicited any
offers to buy any security under circumstances that would eliminate the
availability of the exemption from registration under Regulation D in connection
with the offer and sale of the Securities as contemplated hereby.


f. Dilution. The Shares may have a dilutive effect on the ownership interests of
the other shareholders (and Persons having the right to become shareholders) of
the Company. The Company's executive officers and directors have studied and
fully understand the nature of the Securities being sold hereby and recognize
that they have such a potential dilutive effect. The board of directors of the
Company has concluded, in its good faith business judgment, that such issuance
is in the best interests of the Company.


g. Fees to Brokers, Finders and Others. The Company has taken no action which
would give rise to any claim by any Person for brokerage commission, finder's
fees or similar payments by Buyer relating to this Agreement or the transactions
contemplated hereby. Notwithstanding the foregoing, the Company acknowledges
that it has agreed to pay Due Diligence Fees (as defined in the Joint Escrow
Instructions) for due diligence conducted in connection with the transactions
contemplated hereby. Buyer shall have no obligation with respect to such fees or
with respect to any claims made by or on behalf of other Persons for fees of a
type contemplated in this paragraph that may be due in connection with the
transactions contemplated hereby. The Company shall indemnify and hold harmless
the Buyer, its employees, officers, directors, agents, and partners, and their
respective Affiliates, from and against all claims, losses, damages, costs
(including the costs of preparation and attorney's fees) and expenses suffered
in respect of any such claimed or existing fees, as and when incurred.
 

--------------------------------------------------------------------------------


 
4. CERTAIN COVENANTS AND ACKNOWLEDGMENTS.


a. Transfer Restrictions. The Buyer acknowledges that (1) the Securities have
not been and are not being registered under the provisions of the 1933 Act and,
the Shares have not been and are not being registered under the 1933 Act, and
may not be transferred unless (A) subsequently registered thereunder or (B) the
Buyer shall have delivered to the Company an opinion of counsel, reasonably
satisfactory in form, scope and substance to the Company, to the effect that the
Securities to be sold or transferred may be sold or transferred pursuant to an
exemption from such registration; (2) any sale of the Securities made in
reliance on Rule 144 promulgated under the 1933 Act (“Rule 144") may be made
only in accordance with the terms of said Rule and further, if said Rule is not
applicable, any resale of such Securities under circumstances in which the
seller, or the Person through whom the sale is made, may be deemed to be an
underwriter, as that term is used in the 1933 Act, may require compliance with
some other exemption under the 1933 Act or the rules and regulations of the SEC
thereunder; and (3) neither the Company nor any other Person is under any
obligation to register the Securities under the 1933 Act or to comply with the
terms and conditions of any exemption thereunder.


b. Restrictive Legend. The Buyer acknowledges and agrees that, unless and until
such time as the relevant Shares have been registered under the 1933 Act and
sold in accordance with an effective registration statement, the certificates
and other instruments representing any of the Securities shall bear a
restrictive legend in substantially the following form (and a stop-transfer
order may be placed against transfer of any such Securities):


THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE SOLD OR OFFERED FOR
SALE IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES OR
AN OPINION OF COUNSEL OR OTHER EVIDENCE ACCEPTABLE TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED.


c. Filings. The Company undertakes and agrees to make all necessary filings in
connection with the sale of the Securities to the Buyer under any United States
laws and regulations applicable to the Company, or by any domestic securities
exchange or trading market, and to provide a copy thereof to the Buyer promptly
after such filing.


d. Reporting Status. So long as the Buyer beneficially owns any of the Shares,
the Company shall file all reports required to be filed with the SEC pursuant to
Section 13 or 15(d) of the 1934 Act, shall take all reasonable action under its
control to ensure that adequate current public information with respect to the
Company, as required in accordance with Rule 144(c)(2) of the 1933 Act, is
publicly available, and shall not terminate its status as an issuer required to
file reports under the 1934 Act even if the 1934 Act or the rules and
regulations thereunder would permit such termination.
 

--------------------------------------------------------------------------------


 
e. Use of Proceeds. The Company will use the proceeds received hereunder
(excluding amounts paid by the Company for legal, due diligence and escrow fees
in connection with the sale of the Securities) for general corporate purposes.


f. Shares. The Company agrees to issue the Shares to the Buyer on the Closing
Date.


g. Publicity, Filings, Releases, Etc. Each of the parties agrees that it will
not disseminate any information relating to the Transaction Agreements or the
transactions contemplated thereby, including issuing any press releases, holding
any press conferences or other forums, or filing any reports (collectively,
“Publicity”), without giving the other party reasonable advance notice and an
opportunity to comment on the contents thereof. Neither party will include in
any such Publicity any statement or statements or other material to which the
other party reasonably objects, unless in the reasonable opinion of counsel to
the party proposing such statement, such statement is legally required to be
included. In furtherance of the foregoing, the Company will provide to the Buyer
drafts of the applicable text of the first filing of a Current Report on Form
8-K or a Quarterly or Annual Report on Form 10-Q or 10-K intended to be made
with the SEC which refers to the Transaction Agreements or the transactions
contemplated thereby as soon as practicable and will not include in such filing
any statement or statements or other material to which the other party
reasonably objects, unless in the reasonable opinion of counsel to the party
proposing such statement, such statement is legally required to be included.
Notwithstanding the foregoing, each of the parties hereby consents to the
inclusion of the text of the Transaction Agreements in filings made with the SEC
as well as any descriptive text accompanying or part of such filing which is
accurate and reasonably determined by the Company’s counsel to be legally
required.



--------------------------------------------------------------------------------



5. TRANSFER AGENT INSTRUCTIONS.


a. The Company warrants that, with respect to the Securities, other than the
stop transfer instructions to give effect to Section 4(b) hereof, it will give
its transfer agent no instructions inconsistent with instructions to issue
Common Stock to the Holder as contemplated in the Transaction Agreements. Except
as so provided, the Shares shall otherwise be freely transferable on the books
and records of the Company as and to the extent provided in this Agreement.
Nothing in this Section shall affect in any way the Buyer's obligations and
agreement to comply with all applicable securities laws upon resale of the
Securities. If the Buyer provides the Company with documentation reasonably
satisfactory to the Company that registration of a resale by the Buyer of any of
the Securities in accordance with clause (1)(B) of Section 4(a) of this
Agreement is not required under the 1933 Act, the Company shall, at its expense
(except as provided in clause (2) of Section 4(a) of this Agreement) cause its
counsel to issue and opinion to permit the transfer or reissue of the Shares
represented by one or more certificates for Common Stock without legend (or
where applicable, by electronic registration) in such name and in such
denominations as specified by the Buyer. If the Company does not promptly
provide an opinion from Company counsel, the Company agrees to accept an opinion
of Krieger & Prager LLP or such other counsel chosen by the Buyer reasonably
acceptable to the Company, which opinion will be at the Company’s expense.


b. The Company will authorize the Transfer Agent to give information relating to
the Company directly to the Holder or the Holder’s representatives upon the
request of the Holder or any such representative, to the extent such information
relates to (i) the status of shares of Common Stock issued or claimed to be
issued to the Holder in connection with a Notice of Exercise to the Holder, or
(ii) the aggregate number of outstanding shares of Common Stock of all
shareholders (as a group, and not individually) as of a current or other
specified date. At the request of the Holder, the Company will provide the
Holder with a copy of the authorization so given to the Transfer Agent.


6. CLOSING DATE.


a.  The Closing Date shall occur on the date which is the first Trading Day
after each of the conditions contemplated by Sections 7 and 8 hereof shall have
either been satisfied or been waived by the party in whose favor such conditions
run.


b. The closing of the Transactions shall occur on the Closing Date at the
offices of the Escrow Agent and shall take place no later than 3:00 P.M., New
York time, on such day or such other time as is mutually agreed upon by the
Company and the Buyer.


c. Notwithstanding anything to the contrary contained herein, the Escrow Agent
will be authorized to release the Escrow Funds to the Company and to others and
to release the other Escrow Property on the Closing Date upon satisfaction of
the conditions set forth in Sections 7 and 8 hereof and as provided in the Joint
Escrow Instructions.
 

--------------------------------------------------------------------------------




7. CONDITIONS TO THE COMPANY'S OBLIGATION TO SELL.


The Buyer understands that the Company's obligation to sell the Notes and the
Shares to the Buyer pursuant to this Agreement on the Closing Date is
conditioned upon:


a. The execution and delivery of this Agreement by the Buyer;


b. Delivery by the Buyer to the Escrow Agent of good funds as payment in full of
an amount equal to the Loan Amount in accordance with this Agreement;


c. The accuracy on such Closing Date of the representations and warranties of
the Buyer contained in this Agreement, each as if made on such date, and the
performance by the Buyer on or before such date of all covenants and agreements
of the Buyer required to be performed on or before such date; and


d. There shall not be in effect any law, rule or regulation prohibiting or
restricting the transactions contemplated hereby, or requiring any consent or
approval which shall not have been obtained.


8. CONDITIONS TO THE BUYER'S OBLIGATION TO PURCHASE.


The Company understands that the Buyer's obligation to purchase the Notes and
the Shares on the Closing Date is conditioned upon:


a. The execution and delivery of this Agreement and the other Transaction
Agreements by the Company;


b. Delivery by the Company to the Escrow Agent of the Certificates in accordance
with this Agreement;


c. An opinion of counsel for the Company, dated the Closing Date, in form, scope
and substance reasonably satisfactory to the Buyer;


d. The accuracy in all material respects on the Closing Date of the
representations and warranties of the Company contained in this Agreement, each
as if made on such date, and the performance by the Company on or before such
date of all covenants and agreements of the Company required to be performed on
or before such date; and


e. There shall not be in effect any law, rule or regulation prohibiting or
restricting the transactions contemplated hereby, or requiring any consent or
approval which shall not have been obtained.
 

--------------------------------------------------------------------------------




9. INDEMNIFICATION AND REIMBURSEMENT.


a.  (i) The Company agrees to indemnify and hold harmless the Buyer and its
officers, directors, employees, and agents, and each Buyer Control Person from
and against any losses, claims, damages, liabilities or expenses incurred
(collectively, “Damages”), joint or several, and any action in respect thereof
to which the Buyer, its partners, Affiliates, officers, directors, employees,
and duly authorized agents, and any such Buyer Control Person becomes subject
to, resulting from, arising out of or relating to any misrepresentation, breach
of warranty or nonfulfillment of or failure to perform any covenant or agreement
on the part of Company contained in this Agreement, as such Damages are
incurred, except to the extent such Damages result primarily from Buyer's
failure to perform any covenant or agreement contained in this Agreement or the
Buyer's or its officer’s, director’s, employee’s, agent’s or Buyer Control
Person’s gross negligence, recklessness or bad faith in performing its
obligations under this Agreement.


(ii) The Company hereby agrees that, if the Buyer, other than by reason of its
gross negligence, illegal or willful misconduct (in each case, as determined by
a non-appealable judgment to such effect), (x) becomes involved in any capacity
in any action, proceeding or investigation brought by any shareholder of the
Company, in connection with or as a result of the consummation of the
transactions contemplated by this Agreement or the other Transaction Agreements,
or if the Buyer is impleaded in any such action, proceeding or investigation by
any Person, or (y) becomes involved in any capacity in any action, proceeding or
investigation brought by the SEC, any self-regulatory organization or other body
having jurisdiction, against or involving the Company or in connection with or
as a result of the consummation of the transactions contemplated by this
Agreement or the other Transaction Agreements, or (z) is impleaded in any such
action, proceeding or investigation by any Person, then in any such case, the
Company shall indemnify, defend and hold harmless the Buyer from and against and
in respect of all losses, claims, liabilities, damages or expenses resulting
from, imposed upon or incurred by the Buyer, directly or indirectly, and
reimburse such Buyer for its reasonable legal and other expenses (including the
cost of any investigation and preparation) incurred in connection therewith, as
such expenses are incurred. The indemnification and reimbursement obligations of
the Company under this paragraph shall be in addition to any liability which the
Company may otherwise have, shall extend upon the same terms and conditions to
any Affiliates of the Buyer who are actually named in such action, proceeding or
investigation, and partners, directors, agents, employees and Buyer Control
Persons (if any), as the case may be, of the Buyer and any such Affiliate, and
shall be binding upon and inure to the benefit of any successors, assigns, heirs
and personal representatives of the Company, the Buyer, any such Affiliate and
any such Person. The Company also agrees that neither the Buyer nor any such
Affiliate, partner, director, agent, employee or Buyer Control Person shall have
any liability to the Company or any Person asserting claims on behalf of or in
right of the Company in connection with or as a result of the consummation of
this Agreement or the other Transaction Agreements, except as may be expressly
and specifically provided in or contemplated by this Agreement.
 

--------------------------------------------------------------------------------


 
b. All claims for indemnification by any Indemnified Party (as defined below)
under this Section shall be asserted and resolved as follows:


(i)  In the event any claim or demand in respect of which any Person claiming
indemnification under any provision of this Section (an "Indemnified Party")
might seek indemnity under paragraph (a) of this Section is asserted against or
sought to be collected from such Indemnified Party by a Person other than a
party hereto or an Affiliate thereof (a "Third Party Claim"), the Indemnified
Party shall deliver a written notification, enclosing a copy of all papers
served, if any, and specifying the nature of and basis for such Third Party
Claim and for the Indemnified Party's claim for indemnification that is being
asserted under any provision of this Section against any Person (the
"Indemnifying Party"), together with the amount or, if not then reasonably
ascertainable, the estimated amount, determined in good faith, of such Third
Party Claim (a "Claim Notice") with reasonable promptness to the Indemnifying
Party. If the Indemnified Party fails to provide the Claim Notice with
reasonable promptness after the Indemnified Party receives notice of such Third
Party Claim, the Indemnifying Party shall not be obligated to indemnify the
Indemnified Party with respect to such Third Party Claim to the extent that the
Indemnifying Party's ability to defend has been prejudiced by such failure of
the Indemnified Party. The Indemnifying Party shall notify the Indemnified Party
as soon as practicable within the period ending thirty (30) calendar days
following receipt by the Indemnifying Party of either a Claim Notice or an
Indemnity Notice (as defined below) (the "Dispute Period") whether the
Indemnifying Party disputes its liability or the amount of its liability to the
Indemnified Party under this Section and whether the Indemnifying Party desires,
at its sole cost and expense, to defend the Indemnified Party against such Third
Party Claim. The following provisions shall also apply.


(x) If the Indemnifying Party notifies the Indemnified Party within the Dispute
Period that the Indemnifying Party desires to defend the Indemnified Party with
respect to the Third Party Claim pursuant to this paragraph (b) of this Section,
then the Indemnifying Party shall have the right to defend, with counsel
reasonably satisfactory to the Indemnified Party, at the sole cost and expense
of the Indemnifying Party, such Third Party Claim by all appropriate
proceedings, which proceedings shall be vigorously and diligently prosecuted by
the Indemnifying Party to a final conclusion or will be settled at the
discretion of the Indemnifying Party (but only with the consent of the
Indemnified Party in the case of any settlement that provides for any relief
other than the payment of monetary damages or that provides for the payment of
monetary damages as to which the Indemnified Party shall not be indemnified in
full pursuant to paragraph (a) of this Section). The Indemnifying Party shall
have full control of such defense and proceedings, including any compromise or
settlement thereof; provided, however, that the Indemnified Party may, at the
sole cost and expense of the Indemnified Party, at any time prior to the
Indemnifying Party's delivery of the notice referred to in the first sentence of
this subparagraph (x), file any motion, answer or other pleadings or take any
other action that the Indemnified Party reasonably believes to be necessary or
appropriate protect its interests; and provided further, that if requested by
the Indemnifying Party, the Indemnified Party will, at the sole cost and expense
of the Indemnifying Party, provide reasonable cooperation to the Indemnifying
Party in contesting any Third Party Claim that the Indemnifying Party elects to
contest. The Indemnified Party may participate in, but not control, any defense
or settlement of any Third Party Claim controlled by the Indemnifying Party
pursuant to this subparagraph (x), and except as provided in the preceding
sentence, the Indemnified Party shall bear its own costs and expenses with
respect to such participation. Notwithstanding the foregoing, the Indemnified
Party may take over the control of the defense or settlement of a Third Party
Claim at any time if it irrevocably waives its right to indemnity under
paragraph (a) of this Section with respect to such Third Party Claim.
 

--------------------------------------------------------------------------------


 
(y) If the Indemnifying Party fails to notify the Indemnified Party within the
Dispute Period that the Indemnifying Party desires to defend the Third Party
Claim pursuant to paragraph (b) of this Section, or if the Indemnifying Party
gives such notice but fails to prosecute vigorously and diligently or settle the
Third Party Claim, or if the Indemnifying Party fails to give any notice
whatsoever within the Dispute Period, then the Indemnified Party shall have the
right to defend, at the sole cost and expense of the Indemnifying Party, the
Third Party Claim by all appropriate proceedings, which proceedings shall be
prosecuted by the Indemnified Party in a reasonable manner and in good faith or
will be settled at the discretion of the Indemnified Party (with the consent of
the Indemnifying Party, which consent will not be unreasonably withheld). The
Indemnified Party will have full control of such defense and proceedings,
including any compromise or settlement thereof; provided, however, that if
requested by the Indemnified Party, the Indemnifying Party will, at the sole
cost and expense of the Indemnifying Party, provide reasonable cooperation to
the Indemnified Party and its counsel in contesting any Third Party Claim which
the Indemnified Party is contesting. Notwithstanding the foregoing provisions of
this subparagraph (y), if the Indemnifying Party has notified the Indemnified
Party within the Dispute Period that the Indemnifying Party disputes its
liability or the amount of its liability hereunder to the Indemnified Party with
respect to such Third Party Claim and if such dispute is resolved in favor of
the Indemnifying Party in the manner provided in subparagraph(z) below, the
Indemnifying Party will not be required to bear the costs and expenses of the
Indemnified Party's defense pursuant to this subparagraph (y) or of the
Indemnifying Party's participation therein at the Indemnified Party's request,
and the Indemnified Party shall reimburse the Indemnifying Party in full for all
reasonable costs and expenses incurred by the Indemnifying Party in connection
with such litigation. The Indemnifying Party may participate in, but not
control, any defense or settlement controlled by the Indemnified Party pursuant
to this subparagraph (y), and the Indemnifying Party shall bear its own costs
and expenses with respect to such participation.
 

--------------------------------------------------------------------------------


 
(z) If the Indemnifying Party notifies the Indemnified Party that it does not
dispute its liability or the amount of its liability to the Indemnified Party
with respect to the Third Party Claim under paragraph (a) of this Section or
fails to notify the Indemnified Party within the Dispute Period whether the
Indemnifying Party disputes its liability or the amount of its liability to the
Indemnified Party with respect to such Third Party Claim, the amount of Damages
specified in the Claim Notice shall be conclusively deemed a liability of the
Indemnifying Party under paragraph (a) of this Section and the Indemnifying
Party shall pay the amount of such Damages to the Indemnified Party on demand.
If the Indemnifying Party has timely disputed its liability or the amount of its
liability with respect to such claim, the Indemnifying Party and the Indemnified
Party shall proceed in good faith to negotiate a resolution of such dispute;
provided, however, that if the dispute is not resolved within thirty (30) days
after the Claim Notice, the Indemnifying Party shall be entitled to institute
such legal action as it deems appropriate.


(ii) In the event any Indemnified Party should have a claim under paragraph (a)
of this Section against the Indemnifying Party that does not involve a Third
Party Claim, the Indemnified Party shall deliver a written notification of a
claim for indemnity under paragraph (a) of this Section specifying the nature of
and basis for such claim, together with the amount or, if not then reasonably
ascertainable, the estimated amount, determined in good faith, of such claim (an
"Indemnity Notice") with reasonable promptness to the Indemnifying Party. The
failure by any Indemnified Party to give the Indemnity Notice shall not impair
such party's rights hereunder except to the extent that the Indemnifying Party
demonstrates that it has been irreparably prejudiced thereby. If the
Indemnifying Party notifies the Indemnified Party that it does not dispute the
claim or the amount of the claim described in such Indemnity Notice or fails to
notify the Indemnified Party within the Dispute Period whether the Indemnifying
Party disputes the claim or the amount of the claim described in such Indemnity
Notice, the amount of Damages specified in the Indemnity Notice will be
conclusively deemed a liability of the Indemnifying Party under paragraph (a) of
this Section and the Indemnifying Party shall pay the amount of such Damages to
the Indemnified Party on demand. If the Indemnifying Party has timely disputed
its liability or the amount of its liability with respect to such claim, the
Indemnifying Party and the Indemnified Party shall proceed in good faith to
negotiate a resolution of such dispute; provided, however, that it the dispute
is not resolved within thirty (30) days after the Claim Notice, the Indemnifying
Party shall be entitled to institute such legal action as it deems appropriate.


c. The indemnity agreements contained herein shall be in addition to (i) any
cause of action or similar rights of the indemnified party against the
indemnifying party or others, and (ii) any liabilities the indemnifying party
may be subject to.



--------------------------------------------------------------------------------


 
10. JURY TRIAL WAIVER. The Company and the Buyer hereby waive a trial by jury in
any action, proceeding or counterclaim brought by either of the Parties hereto
against the other in respect of any matter arising out or in connection with the
Transaction Agreements.


11. GOVERNING LAW: MISCELLANEOUS.

a. (i) This Agreement shall be governed by and interpreted in accordance with
the laws of the State of New York for contracts to be wholly performed in such
state and without giving effect to the principles thereof regarding the conflict
of laws. Each of the parties consents to the exclusive jurisdiction of the
federal courts whose districts encompass any part of the County of New York or
the state courts of the State of New York sitting in the County of New York in
connection with any dispute arising under this Agreement or any of the other
Transaction Agreements and hereby waives, to the maximum extent permitted by
law, any objection, including any objection based on forum non conveniens, to
the bringing of any such proceeding in such jurisdictions or to any claim that
such venue of the suit, action or proceeding is improper. To the extent
determined by such court, the Company shall reimburse the Buyer for any
reasonable legal fees and disbursements incurred by the Buyer in enforcement of
or protection of any of its rights under any of the Transaction Agreements.
Nothing in this Section shall affect or limit any right to serve process in any
other manner permitted by law.


(ii) The Company and the Buyer acknowledge and agree that irreparable damage
would occur in the event that any of the provisions of this Agreement or the
other Transaction Agreements were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that the
parties shall be entitled to an injunction or injunctions to prevent or cure
breaches of the provisions of this Agreement and the other Transaction
Agreements and to enforce specifically the terms and provisions hereof and
thereof, this being in addition to any other remedy to which any of them may be
entitled by law or equity.


b. Failure of any party to exercise any right or remedy under this Agreement or
otherwise, or delay by a party in exercising such right or remedy, shall not
operate as a waiver thereof.


c. This Agreement shall inure to the benefit of and be binding upon the
successors and assigns of each of the parties hereto.


d. All pronouns and any variations thereof refer to the masculine, feminine or
neuter, singular or plural, as the context may require.


e. A facsimile transmission of this signed Agreement shall be legal and binding
on all parties hereto.



--------------------------------------------------------------------------------


 
f. This Agreement may be signed in one or more counterparts, each of which shall
be deemed an original.


g. The headings of this Agreement are for convenience of reference and shall not
form part of, or affect the interpretation of, this Agreement.


h. If any provision of this Agreement shall be invalid or unenforceable in any
jurisdiction, such invalidity or unenforceability shall not affect the validity
or enforceability of the remainder of this Agreement or the validity or
enforceability of this Agreement in any other jurisdiction.


i. This Agreement may be amended only by an instrument in writing signed by the
party to be charged with enforcement thereof.


j. This Agreement supersedes all prior agreements and understandings among the
parties hereto with respect to the subject matter hereof.


12. NOTICES. Any notice required or permitted hereunder shall be given in
writing (unless otherwise specified herein) and shall be deemed effectively
given on the earliest of


(a) the date delivered, if delivered by personal delivery as against written
receipt therefor or by confirmed facsimile transmission,


(b) the fifth Trading Day after deposit, postage prepaid, in the United States
Postal Service by registered or certified mail, or


(c) the third Trading Day after mailing by domestic or international express
courier, with delivery costs and fees prepaid,


in each case, addressed to each of the other parties thereunto entitled at the
following addresses (or at such other addresses as such party may designate by
ten (10) days’ advance written notice similarly given to each of the other
parties hereto):
 
COMPANY:
At the address set forth at the head of this Agreement.
 
Attn: President
 
Telephone No.: (908) 604-2500
 
Telecopier No.: (908) 604-2545

 

--------------------------------------------------------------------------------


 

 
with a copy to:
     
Silverman Sclar Shin & Byrne PLLC
 
381 Park Avenue South, Suite 1601
 
New York, NY 10016
 
Attn: Peter Silverman, Esq.
 
Telephone No.: (212) 779-8600
 
Telecopier No.: (212) 779-8858
   
BUYER: 
At the address set forth on the signature page of this Agreement.
     
with a copy to:
     
Krieger & Prager LLP, Esqs.
 
39 Broadway
 
Suite 920
 
New York, NY 10006
 
Attn: Samuel M. Krieger, Esq.
 
Telephone No.: (212) 363-2900
 
Telecopier No. (212) 363-2999
   
ESCROW AGENT: 
Krieger & Prager LLP, Esqs.
 
39 Broadway
 
Suite 920
 
New York, NY 10006
 
Attn: Samuel Krieger, Esq.
 
Telephone No.: (212) 363-2900
 
Telecopier No. (212) 363-2999



13. SURVIVAL OF REPRESENTATIONS AND WARRANTIES. The Company’s and the Buyer’s
representations and warranties herein shall survive the execution and delivery
of this Agreement and the delivery of the Certificates and the payment of the
Loan Amount, and shall inure to the benefit of the Buyer and the Company and
their respective successors and assigns.


[Balance of page intentionally left blank]



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, with respect to the Loan Amount specified below, this
Agreement has been duly executed by the Buyer and the Company as of the date set
first above written.
 


LOAN AMOUNT:
                                 $550,000.00
 
 
 
Buyer:
 
 
Harbour House, 2d Floor
 
Road Town, Tortola
HARBORVIEW MASTER FUND LP
British Virgin Islands
Printed Name of Buyer
 
 
Telephone No.
 
 
By:
s/
 
Telecopier No.
 
 
(Signature of Authorized Person)
 
 
 
             Navigator Management Ltd.
 
             Authorized Signatory
 
BVI
 
Printed Name and Title

Jurisdiction of Incorporation
or Organization


COMPANY
 
MILLENNIUM BIOTECHNOLOGIES GROUP, INC.
 
By: /s/ Frank Guarino
(Signature of Authorized Person)


Frank Guarino, CFO
Printed Name and Title
 

--------------------------------------------------------------------------------


 